        Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )

         OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL DISCOVERY

         NOW INTO COURT, through undersigned counsel, comes Plaintiff Jerry Rogers, Jr. and

hereby submits this Opposition to Plaintiff’s Motion to Compel Discovery.

   I.       RELEVANT BACKGROUND.

         This is Mr. Rogers’ lawsuit against Defendants for First Amendment retaliatory arrest,

unlawful seizure, false arrest, violation of the Louisiana Constitution, malicious prosecution, and

abuse of process. This is not an opportunity for Defendants to reopen their criminal investigation

into Mr. Rogers, or to further retaliate against Mr. Rogers with irrelevant, harassing, and

oppressive discovery requests – such as asking for information regarding all his medical treatment,

for any reason, for the last decade.

         On January 5, 2021, both parties participated in a meet and confer regarding Plaintiff’s

request for production of Defendants’ personnel files, and also Defendants’ discovery requests.

Although Plaintiff responded to Defendants’ discovery requests and provided a privilege log,

Defendants’ claimed these responses were insufficient. Defendants’ purported to have case law on

point regarding their requests for privileged audio tapes. However, they never provided these cases

to Plaintiff’s counsel nor do they cite any cases regarding audio tapes in their Motion to Compel.




                                                1
                Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 2 of 17




                 During the January 5, 2021 meet and confer call, Defendants’ counsel also specifically

       requested Plaintiff’s medical records. Plaintiff’s counsel explained that the request was overbroad

       and only Plaintiff’s mental health records are relevant to this lawsuit. In a show of good faith to

       avoid the need for court intervention, Plaintiff’s counsel agreed to produce an executed release

       limited to Plaintiff’s mental health treatment records.

                 On January 13, 2021, Plaintiff provided supplemental responses to Defendants’ discovery

       requests, addressing the insufficiencies, including providing Defendants with a medical release

       limited to the only two psychiatric facilities Mr. Rogers has treated at during his lifetime. In

       addition to the supplemental production, Plaintiff’s counsel also sent the letter attached as Exhibit

       E to Plaintiff’s Motion to Compel Production of Defendants’ Personnel Files, in a final attempt to

       obtain the records without court action. As Defendants have made no effort to produce responsive

       documents, Plaintiff was forced to file his Motion to Compel Production of Defendants Personnel

       Files on February 8, 2021.

                 Defendants filed their subject Motion to Compel the very next day on February 9, 2021.

       Below is a chart listing the discovery Defendants’ seek to compel, alongside Plaintiff’s valid

       objections, additionally noting that much of the requested discovery is irrelevant and already in

       Defendants’ possession. (Because Plaintiff Jerry Rogers is a former St. Tammany Parish Sheriff’s

       deputy, much of the requested information is in Defendants’ personnel files.)

Discovery            Text of Request                           Relevant Text of Response / Objection
Request
Interr. No. 1        “Please state your full name, date        “…lack of relevance and privacy grounds, such as the
                     of birth, marital status, current         names of family members or Social Security Numbers
                     spouse’s name (if applicable), all        or information that is not calculated to lead to the
                     prior spouse’s name (if                   discovery of admissible evidence.”
                     applicable), social security
                     number, current physical address          Defendants, as the Sheriff of St. Tammany Parish and
                     (no P.O. Boxes), prior addresses in       officers, who investigated and arrested Plaintiff, and as
                     the last (10) years, current              Plaintiff’s former employer, are already in possession



                                                           2
                Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 3 of 17




                     telephone number, and prior                of this information. Despite the fact that this request is
                     telephone numbers in last ten              overbroad, irrelevant, and vexatious since Defendants
                     years.”                                    already possess the information, Plaintiff supplemented
                                                                to provide his full name, birthdate, address, and
                                                                telephone number.
Interr. No. 2        “Please state your entire                  “…is neither relevant nor reasonably calculated to lead
                     educational background,                    to the discovery of admissible evidence, and is
                     including, but not limited to, all         disproportionate to the needs of the case as such
                     secondary and post-secondary               information can have no bearing on the outcome.”
                     education and any and all training
                     you received as part of any current        Without waiving the objection, and despite the fact that
                     or former employment. Please               Defendants are already in possession of this
                     state the name of the institution(s)       information, Plaintiff supplemented as a demonstration
                     attended, the address(es), the             of good faith “Bachelor of Arts in Criminal Justice
                     year(s) attended, the date(s) of           from Concordia University”
                     graduation (if applicable), and the
                     degree or certificate awarded upon
                     completion.”
Interr. No. 5        “Please state whether you have             “…neither relevant nor reasonably calculated to lead to
                     ever been investigated, disciplined        the discovery of admissible evidence, and is
                     and/or reprimanded by any                  disproportionate to the needs of the case as such
                     employer. If so, please state the          information can have no bearing on the outcome.”
                     reason for the investigation, the
                     date(s) of the investigation, the          Defendants have not explained how this information is
                     result of the investigation, and the       relevant to the claims of or defenses to First
                     name of the employer who                   Amendment retaliatory arrest, unlawful seizure, false
                     conducted the investigation.”              arrest, violation of the Louisiana Constitution,
                                                                malicious prosecution, and abuse of process. This is yet
                                                                another example of Defendants abusing this proceeding
                                                                as an opportunity to reopen their unlawful and
                                                                retaliatory criminal investigation against Plaintiff.
Interr. No. 6        “State what injuries and/or                “…vague, confusing and not susceptible of reasonable
                     damages you sustained as a result          response as to the intended meaning of “injuries and/or
                     of the alleged incident upon which         damages,” and is duplicative of Plaintiff’s obligations
                     this suit is based.”                       under the initial disclosure requirements of Fed. R. Civ.
                                                                Proc. 26. Without waving any objection, Plaintiff’s
                                                                damages include, but are not limited to, any and all
                                                                costs, economic or otherwise, associated with his
                                                                arrest, detention, hiring a criminal lawyer, posting bail,
                                                                and Defendants’ publication of Plaintiff’s personal,
                                                                private information to the media, including emotional
                                                                distress, pain, suffering, humiliation, and frustration
                                                                suffered.”
Interr. No. 9        “Have you ever been involved in            “…neither relevant nor reasonably calculated to lead to
                     any prior litigation or made any           the discovery of admissible evidence, and is
                                                                disproportionate to the needs of the case as such


                                                            3
             Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 4 of 17




                  other claims against any person,           information can have no bearing on the outcome.
                  firm or corporation?                       Subject to and without waiving any objection, Plaintiff
                  If so, then state:                         filed a claim related to a 2019 car accident, which was
                  (a)      The nature of such injury         resolved through settlement this year.”
                  forming the basis of each such
                  claim;                                     Defendants have not explained how information
                  (b)      The name and address of           regarding the 2019 car accident is relevant to the
                  every person, firm or corporation          claims of or defenses to First Amendment retaliatory
                  against whom each claim was                arrest, unlawful seizure, false arrest, violation of the
                  made; and                                  Louisiana Constitution, malicious prosecution, and
                  (c)      Whether or not suit was           abuse of process.
                  filed by you or on your behalf in
                  connection with such injury, and if
                  so, then state the date each suit
                  was filed, the court in which each
                  suit was filed, the title and record
                  number of each suit, and the final
                  disposition thereof.”
Interr. No. 11    “Please identify by name, address,         “…premature and to the extent it calls for the disclosure
                  and telephone number, each                 of expert(s) who may have been consulted but who
                  witness whom you may call on               have not or will not been retained to testify in this
                  your behalf in this matter, and            matter.”
                  provide a detailed account of any
                  knowledge they have regarding              “…seeks information and material that is protected
                  this matter and each individual’s          from discovery by the attorney-client privilege and
                  anticipated testimony at trial.”           work product immunity rule. Subject to and without
                                                             waiving any objections, no testifying expert has been
                                                             retained yet and Plaintiff’s attorney interviewed the
                                                             following non-attorney persons [lists persons
                                                             interviewed].”

                                                     Defendants are either already in possession of or have
                                                     equal access to the names and contact information for
                                                     all persons listed, and the ability to interview them
                                                     regarding their knowledge. Defendants cannot
                                                     seriously contend that they cannot obtain the same
                                                     information from these persons, which includes the
                                                     assistant district attorney, their own former employees,
                                                     and known federal law enforcement officers.
Interr. No. 14    “State the name and address of     “…neither relevant nor reasonably calculated to lead to
                  every doctor, hospital or          the discovery of admissible evidence, and is
                  healthcare provider, from whom or disproportionate to the needs of the case as such
                  at which you have received         information can have no bearing on the outcome.
                  treatment, whether physical or     Plaintiff further objects to requests regarding his
                  mental, for the injuries sustained medical treatment as overbroad oppressive, vague, and
                                                     vexatious.”


                                                         4
             Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 5 of 17




                  as a result of the alleged incident
                  upon which this suit is based.”      Without waiving the objection, Plaintiff supplemented
                                                       to provide a list of all his treating mental healthcare
                                                       providers with names, addresses, and phone numbers
Interr. No. 15    “State the name and address of       “…neither relevant nor reasonably calculated to lead to
                  every doctor, hospital or            the discovery of admissible evidence, and is
                  healthcare provider, from whom or disproportionate to the needs of the case as such
                  at which you have received           information can have no bearing on the outcome.
                  treatment, whether physical or       Plaintiff further objects to interrogatories regarding his
                  mental, for any reason in the prior medical treatment as overbroad oppressive, vague, and
                  ten (10) years.”                     vexatious.”
Interr. No. 16    “Please state whether you have       “…neither relevant nor reasonably calculated to lead to
                  been interviewed by any State or     the discovery of admissible evidence, and is
                  Federal investigative agency         disproportionate to the needs of the case as such
                  regarding any of the facts and/or    information can have no bearing on the outcome.
                  allegations related to your lawsuit. Subject to and without waiving the foregoing, the
                  If you answer yes, please state the answer is yes. Mr. Rogers was interviewed by Special
                  name of the agency, the date of the Agent Clinton Epperson of the Federal Bureau of
                  interview(s), the identity of the    Investigation and Thomas Johnson of the United States
                  persons present during the           Department of Justice on December 4, 2019. Also
                  interview, and please state with as present were Brian Trainor and William Most. Mr.
                  much specificity as possible the     Rogers was asked about the timeline of events that
                  substance of the questions you       forms the basis for his claims in this matter.”
                  were asked and the responses you
                  provided to the interviewer(s).”
RFP No. 1         “Please sign the attached HIPAA      “…neither relevant nor reasonably calculated to lead to
                  compliant authorization. (See        the discovery of admissible evidence, and is
                  attached).”                          disproportionate to the needs of the case as such
                                                       information can have no bearing on the outcome.
                                                       Plaintiff further objects to requests regarding his
                                                       medical treatment as overbroad oppressive, vague, and
                                                       vexatious.”

                                                            Without waiving the objection, Plaintiff supplemented
                                                            and produced an “executed HIPAA compliant
                                                            authorization limited to records from mental healthcare
                                                            providers who have treated Plaintiff.”
RFP No. 2         “Please sign the attached                 “…neither relevant nor reasonably calculated to lead to
                  employment records authorization.         the discovery of admissible evidence, and is
                  (See attached)”                           disproportionate to the needs of the case as such
                                                            information can have no bearing on the outcome.
                                                            Plaintiff further objects to requests regarding his
                                                            employment records as overbroad oppressive, vague,
                                                            and vexatious.”




                                                        5
            Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 6 of 17




                                                             Defendants have not explained how Plaintiff’s
                                                             employment records are relevant to the claims of or
                                                             defenses to First Amendment retaliatory arrest,
                                                             unlawful seizure, false arrest, violation of the Louisiana
                                                             Constitution, malicious prosecution, and abuse of
                                                             process.

RFP No. 3        Please provide a copy of any and            “…neither relevant nor reasonably calculated to lead to
                 all medical records, invoices,              the discovery of admissible evidence, and is
                 audio/video records, prescription           disproportionate to the needs of the case as such
                 records, receipts, x-rays and/or any        information can have no bearing on the outcome.
                 other record, in your possession            Plaintiff further objects to requests regarding his
                 related to the alleged incident or to       medical treatment as overbroad oppressive, vague, and
                 the damages claimed by you in               vexatious.”
                 this matter.
RFP No. 5        Please produce any and all                  “…neither relevant nor reasonably calculated to lead to
                 documents which evidence,                   the discovery of admissible evidence, and because such
                 support or relate to the injuries you       documents are already in the possession of Defendants.
                 claim as a result of the alleged            Without waiving such objections, Plaintiff responds
                 incident upon which this suit is            that all documents identified in initial disclosures and
                 based.                                      produced in discovery relate to the injuries upon which
                                                             this suit is based.”
RFP No. 6        Please produce any and all                  “…calls for documents that were prepared in
                 documents that evidence, support,           anticipation of litigation or in preparation for trial and
                 or relate to the actions and/or             seeks information that would reveal the mental process
                 omissions you allege caused you             or opinions of Defendants’ attorneys, and is duplicative
                 any damage.                                 of RFP No. 5. Without waiving and subject to the
                                                             objection, Defendants are in possession of and have
                                                             equal access to the documents that evidence or relate to
                                                             arrest, detain, prosecute, and publicize personal and
                                                             private information regarding Plaintiff. All documents
                                                             identified in initial disclosures and produced in
                                                             discovery relate to the actions upon which this suit is
                                                             based.”
RFP No. 7        Please produce any and all                  “…requires Plaintiff to produce information or
                 documents that evidence, support            documents protected by the attorney-client privilege
                 or relate in any way to the                 and attorney work product doctrine.”
                 damages alleged in this matter.
                                                             Without waiving the objection, Plaintiff supplemented
                                                             “Mr. Rogers’ criminal defense attorney, Brian Trainor,
                                                             estimates that he worked 40 hours on Mr. Rogers’ case
                                                             at minimum. The average hourly rate for a criminal
                                                             defense attorney with Mr. Trainor’s experience level is
                                                             $250, and Mr. Trainor’s standard contract specifies
                                                             that, in the event of a dispute, his hourly rate is $225.




                                                         6
             Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 7 of 17




                                                            You have been provided with documents evidencing
                                                            Mr. Rogers’ bail costs.”
RFP No. 8         Please produce copies of all              “…this request seeks information protected by the
                  witness statements in your                attorney client and/or work product privileges.”
                  possession pertaining to the
                  subject matter of the above               Without waiving the objection, Plaintiff produced the
                  captioned matter.                         affidavits of witnesses Steven Gaudet and Dan Watson.
RFP No. 9         Please produce copies of any and          “…protected by the attorney client and/or work product
                  all videos, recordings or other           privileges.”
                  statements in your possession
                  related to this matter, to the            Without waiving any objections, Plaintiff produced a
                  damages alleged in this matter, or        privilege log.
                  to your allegations in this matter.
RFP No. 11        Please produce copies of all              “…overbroad and calls for information/documentation
                  resumes or curricula vitae                related to consulting experts.”
                  pertaining to the persons,
                  including, but not limited to any         Without waiving the objection, Plaintiff stated that he
                  experts, whom you interviewed             “has not yet determined the expert witnesses he intends
                  and/or consulted with in                  to call at trial, but reserves the right to do so, and will
                  connection with this matter.              provide any expert witness disclosures in accordance
                                                            with the relevant rules of civil procedure and court
                                                            scheduling order(s) governing the same."

                                                            It’s unclear what documents Defendant is attempting to
                                                            compel that Defendant believes are existent and
                                                            responsive to this request.
RFP No. 12        Please produce copies of any and          “…calls for information/documentation related to
                  all documents sent by you to any          consulting experts.”
                  expert retained, interviewed,
                  and/or consulted in this matter.          Without waiving and subject to the objection, Plaintiff
                                                            stated he “has not yet determined the expert witnesses
                                                            he intends to call at trial, but reserves the right to do so,
                                                            and will provide any expert witness disclosures in
                                                            accordance with the relevant rules of civil procedure
                                                            and court scheduling order(s) governing the same.”

                                                            It’s unclear what documents Defendant is attempting to
                                                            compel that Defendant believes are existent and
                                                            responsive to this request.
RFP No. 13        Please produce copies of all              “…premature and seeks information and material that
                  exhibits, photographs (including          is protected from discovery by the attorney-client
                  negatives), videos, and/or other          privilege and work product immunity rule, because the
                  documentary or demonstrative              request requires Plaintiff’s attorneys to reveal mental
                  evidence which you, your attorney         impressions and opinions about what documentary or
                  or experts intend to introduce            tangible evidence is appropriate for trial. It also seeks
                                                            to require Plaintiff to marshal the evidence.”


                                                        7
             Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 8 of 17




                  and/or utilize in any manner at the
                  trial of this matter.                     Subject to and without waiving the objections, Plaintiff
                                                            stated he “will defer to his attorneys’ judgments in
                                                            selecting documents from the universe of relevant
                                                            documents for use at trial. Plaintiff reserves his right to
                                                            amend and/or supplement its response as discovery
                                                            progresses.”
RFP No. 14        Please produce copies of all              “…vague, overbroad, and Plaintiff further objects to
                  documents and/or other evidence           the extent this request seeks information and material
                  produced in discovery by you to           that is protected from discovery by the attorney-client
                  any other party and/or received by        privilege and work product immunity rule.”
                  you from any other source in this
                  matter.                                   “…there are no parties other than Plaintiff and
                                                            Defendants, Randy Smith, Danny Culpeper, and Keith
                                                            Canizaro, in this matter.”

                                                            It’s unclear what documents Defendant is attempting to
                                                            compel that Defendant believes are existent and
                                                            responsive to this request.
RFP No. 16        Please provide a copy of any and          “…neither relevant nor reasonably calculated to lead to
                  all documents, recordings and/or          the discovery of admissible evidence, and is
                  other tangible things provided by         disproportionate to the needs of the case as such
                  you and/or your attorney from any         information can have no bearing on the outcome.”
                  State or Federal investigative
                  agency regarding any of the facts         Without waiving those objections, Plaintiff stated “he
                  and/or allegations related to your        has not received any such documents, and that this
                  lawsuit.                                  request is duplicative of the previous one.”

                                                            Although Defendants have refused to produce executed
                                                            Privacy Act Waivers for an unredacted copy of the
                                                            Department of Justice file, Plaintiff has provided
                                                            Defendants with a copy that includes only Plaintiff’s
                                                            personal information unredacted.
RFP No. 17        Please produce a copy of any and          “…neither relevant nor reasonably calculated to lead to
                  all emails, text messages and/or          the discovery of admissible evidence, and is
                  other communications between              disproportionate to the needs of the case as such
                  you and/or anyone acting on your          information can have no bearing on the outcome.”
                  behalf and any current and/or prior
                  employees of the St. Tammany              Defendants have not explained how this information is
                  Parish Sheriff’s Office regarding         relevant to the claims of or defenses to First
                  the investigation into the death of       Amendment retaliatory arrest, unlawful seizure, false
                  Nanette Krentel, including, but not       arrest, violation of the Louisiana Constitution,
                  limited to communications                 malicious prosecution, and abuse of process. This is yet
                  between you and/or anyone action          another example of Defendants abusing this proceeding
                  on your behalf and Steven                 as an opportunity to reopen their unlawful and
                                                            retaliatory criminal investigation against Plaintiff.


                                                        8
             Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 9 of 17




                  Chaisson, Steven Gaudet, and/or
                  Stefan Montgomery.
RFP No. 18        Please produce a copy of any and         “…neither relevant nor reasonably calculated to lead to
                  all emails, text messages and/or         the discovery of admissible evidence, and is
                  other communications between             disproportionate to the needs of the case as such
                  you and/or anyone acting on your         information can have no bearing on the outcome.
                  behalf and any members of the            Because this is a First Amendment retaliation case, the
                  family of Nanette Krentel.               emails or text messages relevant to Plaintiffs’ claims
                                                           are necessarily the ones that Defendants already have
                                                           possession of. Plaintiff further objects to the extent this
                                                           request seeks information and material that is protected
                                                           from discovery by the attorney-client privilege and
                                                           work product immunity rule.”

                                                           Defendants have not explained how this information is
                                                           relevant to the claims of or defenses to First
                                                           Amendment retaliatory arrest, unlawful seizure, false
                                                           arrest, violation of the Louisiana Constitution,
                                                           malicious prosecution, and abuse of process. This is yet
                                                           another example of Defendants abusing this proceeding
                                                           as an opportunity to reopen their unlawful and
                                                           retaliatory criminal investigation against Plaintiff.
RFA No. 1         Please admit that you contacted          “…neither relevant nor reasonably calculated to lead to
                  one or more members of the               the discovery of admissible evidence, and is
                  family of Nanette Krentel using          disproportionate to the needs of the case as such
                  your U.S. government issued              information can have no bearing on the outcome.
                  computer.                                Without waiving those objections Plaintiff responds as
                                                           follows: he does not recall if he used his U.S.
                                                           government issued computer on one occasion.”

                                                           Defendants have not explained how this information is
                                                           relevant to the claims of or defenses to First
                                                           Amendment retaliatory arrest, unlawful seizure, false
                                                           arrest, violation of the Louisiana Constitution,
                                                           malicious prosecution, and abuse of process. This is yet
                                                           another example of Defendants abusing this proceeding
                                                           as an opportunity to reopen their unlawful and
                                                           retaliatory criminal investigation against Plaintiff.
RFA No. 2         Please admit that some of your           “…neither relevant nor reasonably calculated to lead to
                  communications with one or more          the discovery of admissible evidence, and is
                  members of the family of Nanette         disproportionate to the needs of the case as such
                  Krentel were via the IP address of       information can have no bearing on the outcome.
                  your U.S. government issued              Without waiving those objections Plaintiff responds as
                  computer                                 follows: he does not recall if he used his U.S.
                                                           government issued computer on one occasion.”




                                                       9
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 10 of 17




                                                    Defendants have not explained how this information is
                                                    relevant to the claims of or defenses to First
                                                    Amendment retaliatory arrest, unlawful seizure, false
                                                    arrest, violation of the Louisiana Constitution,
                                                    malicious prosecution, and abuse of process. This is yet
                                                    another example of Defendants abusing this proceeding
                                                    as an opportunity to reopen their unlawful and
                                                    retaliatory criminal investigation against Plaintiff.


    II.      DEFENDANTS’ MOTION TO COMPEL SHOULD BE DENIED.

             A. The Discovery Defendants’ Seek to Compel is Irrelevant

          As noted in the chart above, many of Defendants requests are wholly irrelevant. Defendant

has not explained how information and documents regarding Nanette Krentel, Mr. Rogers

employer, Mr. Rogers personal information and medical records, etc. is relevant to this lawsuit for

First Amendment retaliatory arrest, unlawful seizure, false arrest, violation of the Louisiana

Constitution, malicious prosecution, and abuse of process.

          As the Court well knows, the “Parties may obtain discovery regarding any nonprivileged

matter that is relevant to any party's claim or defense and proportional to the needs of the case ...”.

FED. R. CIV. P. 26(b)(1)(emphasis added). Relevance means the evidence has a “tendency to make

a fact more or less probable than it would be without the evidence” and “ the fact is of consequence

in determining the action.” FED. R. EVID. 401.

          Defendants’ Motion to Compel should be DENIED because the following requests are

not relevant to this case:

    1. Requests regarding Mr. Rogers private information and background

          Defendants’ requests for ten years of prior addresses, telephone numbers, social security

number, information regarding Mr. Rogers’ spouse, entire educational background, lawsuits,

employment records, arrest record, and disciplinary records are overbroad and irrelevant. Plaintiff




                                                  10
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 11 of 17




has produced all relevant information as noted above. Further questions to Mr. Rogers regarding

his private information is a fishing expedition that the Court should not sanction.

        Even worse, Defendants have a history maliciously using their knowledge of Mr. Rogers’

personal information to harass and retaliate against him. Per Paragraph 26 of Plaintiff’s Complaint,

Defendant Sheriff Randy Smith, unsatisfied with the media coverage of Mr. Rogers’ arrest,

published his own press release on October 28, 2019 re-announcing the arrest of Mr. Rogers. In

this press release, Sheriff Smith attacked Jerry Rogers for being politically aligned with his

opponent, outrageously published personal, private information about Jerry Rogers with cruel

commentary, and egged on the media to “share it with the public.”

        Defendants have not explained what need they have for any information beyond Plaintiff’s

birth date, current address, telephone number, employer, and college degree. Jerry Rogers’

conduct is not at issue in this litigation. It is Defendants’ misconduct that is at issue here.

    2. Requests regarding Mr. Rogers’ communications with the family of Nanette Krentel

        In requesting information regarding Mr. Rogers communications with the family of

Nanette Krentel, Defendants’ continue to maliciously press their unlawful investigation into Mr.

Rogers under the criminal defamation statute, which they well know is unconstitutional. What

computer Mr. Rogers’ used to communicate with the Krentel family is wholly irrelevant to this

lawsuit. This is a continuation of the same unlawful investigation and course of misconduct that

is the subject of this lawsuit. This Court should not permit Defendants to abuse discovery

proceedings.

    3. Requests regarding Mr. Rogers complete medical history are irrelevant, invasive, and
       harassing.

        By claiming emotional distress, Mr. Rogers understands that he has placed his mental

health in controversy and that his mental health records are therefore discoverable. However,



                                                  11
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 12 of 17




Defendants demanded information and records documenting Mr. Rogers’ complete medical

history. Plaintiff’s counsel explained to Defendant’s counsel that this request was overbroad and

should be limited to mental health records. Plaintiff has provided Defendants with a list of all his

mental health treatment providers as well as an executed medical authorization for release his

records from those providers. Regardless, Defendants moved forward with this outrageous motion

to compel production of Mr. Rogers’ entire medical history and complete records. This is an

invasion of Mr. Rogers’ privacy and an abuse of these proceedings. At no point have Defendants

explained the relevancy of the information and records they are seeking to compel.

       Further, Defendants’ demand for access to the entirety of Mr. Rogers medical and health

records is invasive and harassing. As discussed above, Defendant Smith in particular has already

violated Mr. Rogers rights by publicly publishing such information in a press release. Thus, not

only is the information Defendants seek to compel irrelevant, but Defendant has good cause to be

concerned such information might be again used in a retaliatory in harassing manner. Also, the

threat Defendants’ pose is not limited to Mr. Rogers. According to a recently obtained redacted

version of the Department of Justice file, a former United States Marshal for the Eastern District

of Louisiana, who joined the St. Tammany Parish Sheriff’s Office investigative team, felt so

threatened by STPSO and the detectives that she was concerned for her safety. She describes it as

the first time in her life she slept with a gun beside her bed. She further feared STPSO would have

her arrested on false charges because they disagreed with her work on the Krentel investigation.

       This Court should not entertain attempts by Defendants to obtain irrelevant records,

especially in light of Defendants’ history of intimidation, abuse and retaliation towards Mr. Rogers

and others. Mr. Rogers has provided the relevant information and documents to support his claim

for emotional distress. Defendants motion to compel information and records beyond those is




                                                12
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 13 of 17




invasive and harassing. This Court should deny Defendants Motion to Compel as their requests

are irrelevant, vexatious, and oppressive.

           B. The audio recordings identified in Plaintiff’s Privilege Log are protected by
              attorney-client privilege and the work product doctrine.

       Defendants demand that Plaintiff’s counsel turn over protected tape recordings;

specifically tape recordings of witness interviews conducted by Plaintiff’s counsel specifically in

the context of this litigation. During the January 5, 2021 meet and confer, Defendants mentioned

having case law suggesting the identified recordings are not protected by attorney work-product

privilege. However, Defendant has neither referenced those case by name, nor provided any

citation to or copy of these cases. Contrary to Defendants’ statements, Plaintiff’s counsel has

identified case law supporting Plaintiff’s position that the tape-recorded interviews are protected

by the work product doctrine. See Feacher v. Intercont’l Hotels Grp., No. 3:06-CV-0877

(TJM/DEP), 2007 WL 3104329 (N.D.N.Y. Oct. 22, 2007) (holding that the transcript of a witness

interview conducted by a non-attorney investigator was protected work product). In re Grand Jury

Subpoena Dated Nov. 9, 1979, 484 F. Supp. 1099, 1102 n.2 (S.D.N.Y. 1980) (tape recordings

made by an attorney can constitute work product). In the January 13, 2021 letter Plaintiff’s counsel

provided these citations to Defendants. Without providing any response, Defendants’ counsel filed

the subject motion to compel seeking the protected audio recordings.

       In their motion, Defendants cite two cases, but both support Plaintiff’s position that the

tape recordings are protected from discovery.

       In Leamon v. KBR Inc., 10-0253 (S.D. Tex. 11/10/11), the plaintiff sought to compel

production of witness statements regarding her sexual assault contained in the defendant military

contractor’s internal investigation files, as well as copies of the contractor’s internal policies.

Ultimately, the court ordered the contractor to produce the witness statements because they “were



                                                13
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 14 of 17




not obtained by investigators for the primary purpose of preparing for litigation.” The

investigations were conducted in the ordinary course of business. The contractor’s own policy

provided that such investigations would be conducted whenever an allegation comes to light,

without mention of whether the allegation is deemed likely to result in litigation.

       Plaintiff cites Leamon for the following proposition as if to suggest audio recorded

interviews are not protected because they are not specifically listed:

       Like the attorney-client privilege, the work product doctrine insulates a lawyers
       [sic] research, analysis of legal theories, mental impressions, notes and
       memoranda of witnesses’ statements from opposing counsel’s inquiries...”

However, Defendants exclude the full context of that, which states that it is Defendants’ burden to

overcome the work product protection for witness statements:

       In any event, work product protection is not absolute. A party may overcome
       work product protection for documents like witness statements, which do not
       reveal the mental impressions of attorneys, by showing a substantial need for
       the materials and that the party cannot obtain the substantial equivalent by
       other means without undue hardship. FED. R. CIV. P. 26(b)(3).

Here, Defendants have not shown a substantial need for the audio files record by Plaintiff’s

counsel. Defendants have equal access to all witnesses, including those recorded (Steve Gaudet,

Colin Sims, and Steve Chaisson), as well as other identified witnesses (Van Laurent, Stefan

Montgomery, and Special Agent Clinton Epperson). Defendants have the same opportunity to

interview these witnesses, including questioning them regarding their conversations with

Plaintiff’s attorneys. Defendants have not disclosed any substantial need or undue hardship which

would prevent them from questioning these witnesses.

       Lastly, Defendants cite Piatkowski v. Abdon Callais Offshore L.L.C., 99-3759 (E. D. La.

8/11/00), which again has no specific relevancy to audio recordings. In Piatkowski, the plaintiff

moved to compel production of two witness statements secured by the defendant’s claims adjuster.




                                                 14
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 15 of 17




The court in Piatkowski describes the “key to determining work product protection” as asking the

question: “what was the primary motivating purpose behind the creation of the document.” See

United States v. Davis, 636 F.2d 10289, 1040 (5th Cir.), cert. denied, 454 U.S. 862 (1981).

       Factors that courts rely on to determine the primary motivation for the creation of a

document include the retention of counsel and his involvement in the generation of the document

and whether it was a routine practice to prepare that type of document or whether the document

was instead prepared in response to a particular circumstance. If the document would have been

created regardless of whether litigation was also expected to ensue, the document is deemed to be

created in the ordinary course of business and not in anticipation of litigation. See e.g., First Pac.

Networks, Inc. v. Atlantic Mut. Ins. Co., 163 F.R.D. 574 (N.D. Cal. 1995).

       For example, courts have routinely recognized that the investigation and evaluation of

claims is part of the regular, ordinary, and principal business of insurance companies. Thus, even

though litigation is pending or may eventually ensue does not cloak such routinely generated

documents with work product protection. See Amak Food Corp. v. The Travelers Co., No. 80-

5753, slip op. at 2 (S.D. N.Y. April 27, 1981); Atlanta Coca-Cola Botthng, Co. v. Transamerica

Ins. Co., 61 F.R.D. 115, 118 (N.D. Ga. 1972).

       Ultimately, the court in Piatkowski concluded the services provided by defendant’s claims

adjuster were similar to that of an insurance company – it adjusts claims and resolves disputes

short of litigation. There was no evidence that the defendant had retained counsel at the time the

witness statements were recorded. In Piatkowski, the information provided to the Court did not

satisfy the defendant's burden of demonstrating that the primary motivating purpose in securing

the witness statements was in furtherance of a sufficiently identifiable resolve to litigate, rather

than a more or less routine investigation of a possibly resolvable claim.




                                                 15
     Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 16 of 17




           The present case is distinguishable from Piatkowski. First, the audio recordings were made

by Plaintiff’s counsel and Plaintiff himself while in the midst of litigation, specifically ongoing

discovery. Four of the audio recordings listed in the privilege log are Plaintiff’s counsel’s

interviews of witnesses, and one audio recording was taken by Plaintiff as he discussed legal

strategy with his criminal defense attorney, Brian Trainor, prior to Steve Gaudet signing the

Affidavit (Steve Gaudet’s Affidavit has been produced to Defendants). These statements were not

taken in the ordinary course of business. The statements were recorded by Plaintiff and Plaintiff’s

counsel for the purpose of this litigation and specifically contemplating discovery and depositions.

Thus, they are protected by the work-product doctrine and attorney-client privilege. Because

Defendants have not and cannot demonstrate any substantial need or undue hardship which would

prevent them from questioning these witnesses, their Motion to Compel should be DENIED.

           Here, Defendants have sought protection from Plaintiffs’ oppressive, harassing, and bad

faith deposition questions that are far out of the realm of possible relevance. This is bad faith,

improper, and unreasonably harassing and oppressive. It can only prolong litigation and increase

its costs.

    III.      CONCLUSION.

           Defendants have failed to justify the relevance of these discovery requests, which are so

far out of the realm of possible relevance that they are oppressive and harassing. As such,

Defendants’ Motion to Compel Discovery should be denied.

           WHEREFORE Plaintiff Jerry Rogers, Jr. respectfully requests that Defendants’ Motion

to Compel Discovery should be DENIED and for all other relief deemed just and proper.




                                                   16
Case 2:20-cv-00517-JTM-DMD Document 52 Filed 02/14/21 Page 17 of 17




                              Respectfully Submitted:

                              MOST & ASSOCIATES

                              /s/ Hope A. Phelps
                              HOPE PHELPS (La. Bar No. 37259)
                              WILLIAM MOST (La. Bar No. 36914)
                              DAVID LANSER (La. Bar No. 37764)
                              201 St. Charles Ave., Ste. 114, # 101
                              New Orleans, LA 70170
                              T: (504) 256-4615
                              Email: hopeaphelps@outlook.com
                              Counsel for Plaintiff, Jerry Rogers, Jr.




                                17
